 



Exhibit 10.2
February 4, 2008
DLJ Merchant Banking Partners
2121 Avenue of the Stars
Los Angeles, 90067 CA
Attention: Susan Schnabel
Credit Suisse Private Equity
Eleven Madison Avenue, 16th Floor
New York, New York 10010
Attention: Daniel Gewirtz

         
 
  Re:   Support Agreement (the “Support Agreement”), dated as of October 15,
2007, by and between Quest Resource Corporation (“Quest”) and the stockholders
of Pinnacle Gas Resources, Inc. (“Pinnacle”) signatory hereto.

Ladies and Gentlemen:
     In connection with the execution of the Amended and Restated Agreement and
Plan of Merger, dated as of the date hereof, by and among Quest, Pinnacle and
Quest MergerSub, Inc. (the “Amended Merger Agreement”), the Support Agreement is
hereby amended to provide that the term “Merger Agreement” as used therein shall
mean the Amended Merger Agreement.
     Please evidence your agreement to the foregoing amendment by executing
below in the space provided.

            QUEST RESOURCE CORPORATION
      By:   /s/ Jerry D. Cash         Jerry D. Cash, Chief Executive Officer   
       

 



--------------------------------------------------------------------------------



 



         

AGREED AND ACCEPTED, as of February 4, 2008.

          DLJ MERCHANT BANKING PARTNERS III, L.P.    
 
       
By:
  DLJ Merchant Banking III, Inc.,    
 
  as Managing General Partner    
 
       
By:
  /s/ Kenneth Lohsen    
 
       
 
  Name: Kenneth Lohsen    
 
  Title: Vice President    
 
        DLJ Merchant Banking III, Inc., as Advisory     General Partner on
behalf of DLJ OFFSHORE     PARTNERS III, C.V.    
 
       
By:
  /s/ Kenneth Lohsen    
 
       
 
  Name: Kenneth Lohsen    
 
  Title: Vice President    
 
        DLJ Merchant Banking III, Inc., as Advisory     General Partner on
behalf of DLJ OFFSHORE     PARTNERS III-1, C.V. and as attorney-in-fact for    
DLJ Merchant Banking III, L.P., as Associate     General Partner of DLJ OFFSHORE
    PARTNERS III-1, C.V.    
 
       
By:
  /s/ Kenneth Lohsen    
 
       
 
  Name: Kenneth Lohsen    
 
  Title: Vice President    
 
        DLJ Merchant Banking III, Inc., as Advisory     General Partner on
behalf of DLJ OFFSHORE     PARTNERS III-2, C.V. and as attorney-in-fact for    
DLJ Merchant Banking III, L.P., as Associate     General Partner of DLJ OFFSHORE
PARTNERS     III-2, C.V.    
 
       
By:
  /s/ Kenneth Lohsen    
 
       
 
  Name: Kenneth Lohsen    
 
  Title: Vice President    

 



--------------------------------------------------------------------------------



 



          MILLENNIUM PARTNERS II, L.P.    
 
       
By:
  DLJ Merchant Banking III, Inc.,    
 
  as Managing General Partner    
 
       
 
  By: /s/ Kenneth Lohsen    
 
       
 
  Name: Kenneth Lohsen    
 
  Title: Vice President    
 
        MBP III PLAN INVESTORS, L.P.    
 
       
By:
  DLJ LBO Plans Management Corporation II,    
 
  its General Partner    
 
       
By:
  /s/ Kenneth Lohsen    
 
       
 
  Name: Kenneth Lohsen    
 
  Title: Vice President    
 
        DLJ Merchant Banking III, LLC, as General Partner     of DLJ Merchant
Banking III, L.P., and as attorney-     in-fact for DLJ Merchant Banking III,
L.P., as     Managing Limited Partner for and on behalf of     DLJ MB PARTNERS
III GMBH & CO. KG    
 
       
By:
  /s/ Kenneth Lohsen    
 
       
 
  Name: Kenneth Lohsen    
 
  Title: Vice President    
 
        DLJ MB GmbH, as General Partner for and on     behalf of DLJ MB PARTNERS
III GMBH &     CO. KG    
 
       
By:
  /s/ Kenneth Lohsen    
 
       
 
  Name: Kenneth Lohsen    
 
  Title: Vice President    

 